NUMBER 13-14-00424-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

                           IN THE INTEREST OF C.C., A CHILD


                 On appeal from the County Court at Law No. 5 of
                             Nueces County, Texas.


                               MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Longoria
                 Memorandum Opinion by Justice Garza

        Appellant, C.C., appeals the trial court’s judgment terminating her parental rights

with respect to her biological daughter C.C., a minor child.1 We affirm.

                                             I. ANDERS BRIEF

        Appellant’s court-appointed appellate counsel has filed a motion to withdraw and

a brief in support thereof in which he states that he has diligently reviewed the entire



        1 We refer to appellant and the minor child by their initials in accordance with rule of appellate
procedure 9.8. See TEX. R. APP. P. 9.8(b)(2) (providing that, in an appeal arising out of a case in which the
termination of parental rights was at issue, “the court must, in its opinion, use an alias to refer to a minor,
and if necessary to protect the minor’s identity, to the minor’s parent or other family member”).
record and has concluded that “all issues present in this appeal are legally frivolous.” See

Anders v. California, 386 U.S. 738 (1967); Porter v. Tex. Dep’t of Protective & Regulatory

Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen appointed

counsel represents an indigent client in a parental termination appeal and concludes that

there are no non-frivolous issues for appeal, counsel may file an Anders-type brief.”).

        In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s judgment. Counsel’s brief meets the requirements of Anders as it

presents a professional evaluation showing why there are no arguable grounds for

advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App.

2008) (orig. proceeding). Counsel has informed this Court in writing that he has: (1)

notified appellant that he has filed an Anders brief and a motion to withdraw; (2) provided

appellant with copies of both pleadings; (3) informed the appellant of her rights to file a

pro se response,2 to review the record preparatory to filing that response, and to seek

review if we conclude that the appeal is frivolous; and (4) supplied appellant with a form

motion for pro se access to the appellate record. See Anders, 386 U.S. at 744; Kelly, 436

S.W.3d at 319–20. More than an adequate time has passed, and appellant has filed

neither a motion for pro se access to the record nor a pro se response.




        2 In the criminal context, the Texas Court of Criminal Appeals has held that “the pro se response
need not comply with the rules of appellate procedure in order to be considered. Rather, the response
should identify for the court those issues which the indigent appellant believes the court should consider in
deciding whether the case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23
(Tex. Crim. App. 2008).
                                                     2
                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); see also In re G.M., No. 13–08–00569–CV, 2009 WL 2547493,

at *1 (Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed

the record and counsel’s brief and we have found no reversible error. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders

briefs, by indicating in the opinion it considered the issues raised in the brief and reviewed

the record for reversible error but found none, the court of appeals met the requirements

of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we affirm the judgment of the

trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has filed a motion to withdraw.

See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (“If an

attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”

(citations omitted)). We grant the motion to withdraw.

        Counsel is hereby ordered to send a copy of the opinion and judgment to appellant,

and to advise her of her right to file a petition for review, within five days of the date of this

opinion.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35.


          3 No substitute counsel will be appointed. Should appellant wish to seek further review by the

Texas Supreme Court, she must either retain an attorney to file a petition for review or file a pro se petition
for review. Any petition for review must be filed within 45 days after the date of either this opinion or the
last ruling by this Court on all timely filed motions for rehearing or en banc reconsideration. TEX. R. APP. P.
53.7(a). Any petition for review must comply with the requirements of Rule 53.2 of the Texas Rules of
                                                      3
                                                     DORI CONTRERAS GARZA,
                                                     Justice



Delivered and filed the
16th day of October, 2014.




Appellate Procedure. See TEX. R. APP. P. 53.2.
                                                 4